Citation Nr: 0215285	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  93-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in January 1995 and 
April 1996. On both occasions, the Board remanded the case 
for additional development.

In September 1997, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia.  The veteran appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court).

In a Joint Motion for Remand it was argued that the Board's 
September 1997 decision should be vacated and remanded 
because the regulations specific to the evaluation of 
cardiovascular disorder were changed effective in January 
1998.  In April 1998 the Court vacated the September 1997 
decision of the Board and remanded the veteran's claim 
pursuant to 38 U.S.C.A. § 7252(a) and Rule 41 of the Court's 
Rules of Practice and Procedure.

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development to include affording the 
veteran an examination by a cardiologist and readjudicating 
his claim under new schedular rating criteria for 
cardiovascular disorders.  This development was attempted 
and, in a February 1999 Supplemental Statement of the Case, 
the RO confirmed and continued the 10 percent evaluation for 
the veteran's paroxysmal tachycardia.  Thereafter, the claims 
file was transferred to the Board.

In December 1999, the Board remanded the veteran's claim as 
the VA examination, performed in October 1998, did not comply 
with the directives of the August 1998 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  This development 
was attempted and, in a September 2000 Supplemental Statement 
of the Case, the RO confirmed and continued the 10 percent 
evaluation for the veteran's paroxysmal tachycardia.  
However, in November 2000, the Board again remanded the case 
to the RO to ensure compliance with its prior remands.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The pertinent schedular rating criteria for diseases of 
the cardiovascular system were amended, effective January 12, 
1998. 

3.  Neither the pre- nor the post-amendment rating criteria 
are more favorable to the veteran.

4.  Paroxysmal atrial tachycardia is controlled by 
medication; severe, frequent attacks are not demonstrated.

5.  The evidence does not show more than four episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia per year documented by ECG or Holter monitor.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for paroxysmal 
tachycardia is not warranted under either the pre-amendment 
or post-amendment rating criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7013 (1997); Diagnostic Code 7010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In February 1999, the veteran indicated 
that he had no further medical records to submit.  By letter 
dated in December 2000, the veteran was asked to identify all 
sources of medical treatment for cardiovascular complaints 
since December 1999.  The evidence does not show that the 
veteran responded to this request.  As the veteran has not 
referenced, the existence of any additional medical evidence 
that is not presently associated with the claims folder, VA's 
duty to assist the claimant in this regard is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform the veteran whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was informed 
of the information necessary to substantiate his claim by 
means of a statement of the case and various supplemental 
statements of the case issued during the course of this 
appeal.  In particular, the veteran was informed of what 
medical evidence was needed to establish an increased 
disability rating for his paroxysmal tachycardia.  By letter 
dated in September 2002, the veteran was informed that 
additional evidence was required before the Board could 
decide his claim.  He was informed that it was his 
responsibility to complete a release so that VA could obtain 
the records on his behalf.  If he wished, he could submit the 
records directly to the Board to potentially reduce the 
amount of time it would take to process his claim.  The 
veteran's accredited representative responded by submitting 
the requested evidence.  Based on the foregoing, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran has been afforded several VA examinations to 
ascertain the severity of his service-connected paroxysmal 
tachycardia. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Factual Background.  In a May 1962 rating decision, the RO 
granted service connection for paroxysmal tachycardia and a 
noncompensable evaluation was assigned, pursuant to 
Diagnostic Code 7013.  This determination was based on 
service medical records which revealed that the veteran was 
hospitalized in October 1961 for paroxysmal atrial 
tachycardia, and an April 1962 VA examination report which 
included diagnoses of history of paroxysmal ventricular or 
auricular tachycardia and premature auricular contractions 
electrocardiogram (ECG), cause undetermined.

Thereafter, in an August 1988 rating decision, the schedular 
evaluation for the veteran's paroxysmal tachycardia was 
increased to 10 percent disabling.  This rating action was 
based on VA and private treatment records and an August 1988 
VA examination report which included clinical findings of no 
cardiovascular abnormalities and a diagnosis of probable 
paroxysmal atrial tachycardia.

By a confirmed rating decision, dated in October 1989, the 
veteran was denied a schedular evaluation in excess of 10 
percent for his service-connected heart condition.  He 
disagreed with this decision and appealed it to the Board.  
In May 1991, the Board denied an increased rating for 
paroxysmal tachycardia.

By a statement dated in August 1991, the veteran filed a 
claim for an increased rating for his heart condition.

Private treatment records show that, during inpatient 
treatment in January 1991 for an unrelated disorder, 
examination of the heart revealed supraventricular 
tachycardia at 100 per minute without significant murmurs or 
gross enlargement noted.

An Emergency Medical Record dated in May 1991 shows that the 
veteran sought treatment for right sided chest pain without 
radiation.

Inpatient treatment records from June 1991 reflect that the 
veteran received private hospitalization for anginal 
syndrome.  It was noted that he was admitted because of a 
history of on and off chest pain mid sternally, radiating to 
his back and down to his abdomen, associated with shortness 
of breath, cold clammy sweats, and easy fatigability.  
Clinical examination of the heart revealed blood pressure at 
110/70, point of maximal impulse in the fifth intercostal 
space, mid clavicular line, the rhythm was regular, the 
presence of a systolic murmur over the mitral and aortic area 
was noted, and no premature ventricular contractions were 
identified.  The diagnoses included anginal syndrome, 
coronary artery disease, and chronic bronchitis.  
Echocardiography examination resulted in the following 
impressions:  (1) No regional wall motion abnormalities in 
good views; (2) Mitral valve prolapse without mitral 
regurgitation or left atrial dilation; and (3) Possible mild 
concentric left ventricular hypertrophy.  It was noted that 
the possibility of chronic hypertension should be considered.

By a rating dated in October 1991, the RO denied the 
veteran's claim for a rating in excess of 10 percent for his 
heart condition.  The veteran timely appealed this decision.  
The RO issued a statement of the case and the veteran 
perfected his appeal in December 1991.

Progress notes dated in October 1991 reflect that the veteran 
was hospitalized for an unrelated disorder and reported that, 
one week prior to hospitalization, he had taken nitroglycerin 
for sharp pain in the mid sternum.  His blood pressure was 
158/92. Examination of the veteran's heart revealed that 
rhythm was regular.  The presence of a systolic murmur over 
the mitral area was noted.  No premature ventricular 
contractions were identified.

During an RO hearing in March 1992, the veteran testified 
that his fast heartbeat was usually triggered by something he 
saw on television which made him nervous.  He would note pain 
in his hands, fingers, and legs.  He also reported dizziness.  
He further stated his symptoms occurred two or three times 
per day and had increased in severity during the past five 
years.  These symptoms lasted about 40 to 50 seconds and were 
relieved by Nitroglycerin and Inderal for about 18 hours.

Upon VA examination in May 1995, the veteran reported that he 
had experienced atypical, nonexertional, sharp chest pains 
which radiated to his feet since his discharge from service.  
Physical examination revealed blood pressure of 120/70.  
Pulse rate was 70.  Jugular venous pressure was 6 cm. Carotid 
pulses were normal.  Fundi were normal.  S1 and S2 were 
normal.  There were no clicks, rubs or gallops.  ECG showed 
normal sinus rhythm with a short PR interval and left 
anterior fascicular block.  Although the examiner suggested 
that additional tests be performed, he commented that the 
veteran's history of atypical, nonexertional chest pain was 
related to his underlying non-service-connected psychiatric 
disorder and not to organic heart disease.

A January 1996 private treatment record notes that the 
veteran's blood pressure was recorded as 122/82.  Heart was 
noted to be within normal limits.  An assessment of 
hypertension; rule out hepatitis is noted.  Similarly, an 
August 1996 treatment record notes that his pressure was 
recorded as 122/82 and his heart with within normal limits.  
Pertinent assessment was hypertension.  

A September 1996 VA examination report reflects that the 
veteran presented complaints of "pain all over including the 
precordial area."  This pain occurred mostly at night with 
rest, and improved with nitroglycerin.  He had a history of 
supraventricular tachycardia, which had been treated with 
carotid sinus pressure, digoxin, Coumadin, and Phenobarbital.  
He smoked 1/2 pack of cigarettes a day.  Physical examination 
revealed that he was in no acute distress.  Venous pressure 
was normal.  Examination of the chest revealed a few rales 
bilaterally.  Examination of the heart did not indicate any 
significant murmur.  There was atrial gallop.  Blood pressure 
was 114/78 with no changes in different positions.  ECG 
indicated normal sinus rhythm with left axis deviation; 
otherwise ECG findings were within normal limits.  There was 
no indication of previous myocardial infarction.  The chest 
pain was not classical for angina.  The possibility of 
coronary artery disease could not be ruled out.  The examiner 
noted that the medical therapy had been successful in 
treating the veteran's supraventricular tachycardia.  A 
December 1996 addendum to this examination report reflects 
that chest X-ray did not show any cardiomegaly.  The 
Persantine thallium did not indicate any ischemia.  There was 
no motion abnormality.  The veteran was still complaining of 
some chest pain which he claimed improved within a few 
seconds after taking nitroglycerin.  The examiner stated that 
there was no obvious evidence of coronary artery disease and 
that coronary angiography would be required for further 
evaluation but that the veteran did not consent to this 
procedure.  The examiner concluded that the veteran's 
precordial chest pain was not associated with any ischemia on 
Persantine thallium test.

A September 1997 private treatment record notes that the 
veteran's blood pressure was recorded as 120/80.

An April 1998 private treatment record notes that the 
veteran's blood pressure was recorded as 112/82.  

An April 1998 private echocardiogram (ECHO) revealed moderate 
dilatation of the aortic root and increased thickness of the 
left ventricular freewall.  There was also increased 
thickness of the aortic valve leaflets without significant 
insufficiency or stenosis.  A 1+ tricuspid insufficiency was 
observed.  Also, there was borderline dysfunction of the left 
ventricle without signs of significant pulmonic, aortic, or 
mitral valve pathology.  The ECG and Doppler studies were 
otherwise normal.  

A May 1998 private treatment record notes that the veteran 
reported taking 2 nitroglycerin tablets for recent chest 
pain.  His blood pressure was recorded as 102/80 and his 
heart was noted to be within normal limits.  

A June 1998 private treatment record notes that the veteran's 
blood pressure was recorded as 112/62.  

An August 1998 private treatment record notes that the 
veteran complained of "vague chest pain."  His blood 
pressure was recorded as 122/82.  An assessment of 
cardiomyopathy is noted.  ECHO showed moderated increased 
septal thickness with reduced septal motion and a normal left 
ventricular ejection fraction of 60 percent.  Increased 
echogenicity was noted in the aortic root walls indicating 
some fibrosis at that point.  However, the examining 
physician noted that no real occlusive plaque, dilatation, or 
aneurysm was seen.  There were no significant valvular 
abnormalities and no signs of pericardial effusion.  

In October 1998, the veteran was afforded a VA examination.  
The examiner noted it had been suggested that the veteran 
undergo a cardiac catheterization to clarify his condition; 
however, he had refused the procedure.  The veteran 
complained of frequent chest pain since 1996 that was 
improved with nitroglycerin.  He also reported episodes of 
irregular heartbeat.  It was noted that Holter monitoring 
indicated occasional supraventricular extra systole with a 
few beats in a row and occasional ventricular extra systole.  
The veteran's pain was not felt to be classical for angina.  
The pain occasionally would last a long time and was not 
always related to exercise and activity.  He reported very 
frequent episodes of tachycardia.  The examiner noted that 
Holter monitoring conducted in November 1996 indicated sinus 
mechanism in 24 hours average heart rate of 87 with a minimum 
of 64 and a maximum of 131 bpm.  There was one extra systole 
during this 24 hour period.  There were rare supraventricular 
extra systole with three couplets.  There was one run of five 
supraventricular extra systole in a row at a rate of 180 bpm 
with no evidence of sustained ventricular arrhythmia or any 
evidence of any high degree AV conduction problem.  The 
examiner noted that while some of these extra beats could be 
felt by the veteran, they did not require any particular 
treatment.  There had not been any significant ST-T changes 
in favor of ischemia and thallium Persantine did not show any 
evidence of ischemia.  A left anterior hemiblock was present.  
The examiner noted that this was abnormal, but did not 
indicate a definite coronary artery disease.  The veteran's 
blood pressure was recorded as 128/78.  Other than an atrial 
gallop, examination of the heart was within normal limits.  
Examination of the chest revealed few wheezes.  Other than 
the left anterior hemiblock, ECG revealed a normal sinus 
rhythm and was within normal limits.  The present ECG, when 
compared to previous ECG studies, showed no significant 
diagnostic changes.  The examiner noted that the veteran had 
a history of supraventricular tachycardia that was not 
document by ECG.  While there was evidence of 
supraventricular extra systole in Holter monitoring, the 
examiner stated that it was not unusual to see this finding 
in normal people.  The frequency of the veteran's 
supraventricular extra systole indicated that he could be 
subjected to supraventricular tachycardia.  There was no 
indication of myocardial infarction or ischemia.  

The veteran was afforded another VA examination in February 
2000.  He reported that he occasionally had two to three 
beers and smoked a pack of cigarettes a day.  The examiner 
attributed the veteran's arrhythmia to Wolff-Parkinson-White 
syndrome.  The veteran reported spells four or five times per 
day.  The examiner noted the results of the 1996 Holter 
monitor showed only premature atrial contraction (PAC).  He 
did not have an automatic implantable cardioverter/ 
defibrillator (AICD).  His chest pain was felt to be 
primarily related to his tachycardia.  While a nurse had 
recorded the veteran's blood pressure as 147/80, the 
examining physician recorded the veteran's blood pressure as 
110/70 in the left arm and 118/70 in the right with a heart 
rate of 70.  Heart examination revealed a regular rate and 
rhythm with a 2/6 systolic ejection murmur.  There was no S3; 
however, there was an S4.  ECG showed left axis deviation, a 
short PR with delta waves in the inferior leads consistent 
with Wolff-Parkinson-White syndrome.  

VA outpatient treatment records dated in May and June 2000 
show that the veteran underwent a stress test.  He walked on 
the treadmill for six minutes and his heart rate went up to 
142.  The examiner noted that most men his age could probably 
go 9-10 minutes; thus, his functional capacity was felt to be 
low.  Thallium testing revealed a fixed posterior basal 
defect that was thought to be diaphragmatic attenuation 
overall, probably normal.  Holter monitor showed occasional 
short runs of atrial tachycardia.  The veteran refused 
cardiac catheterization or radiofrequency ablation.  ECHO was 
noted to be normal.

In August 2000, an addendum to the February 2000 VA 
examination was prepared.  It was noted that while the 
physician had not examined the veteran, he reviewed the 
veteran's claims folder and prior examination findings.  The 
veteran had undergone testing with a Holter monitor on March 
28, 2000.  It was noted that the veteran did not have four 
document runs of supraventricular tacharrhythmias in his 
chart.  The reviewing physician stated that the veteran had 
three runs of nonsustained supraventricular tachycardia 
during a 24 hour period with seven beats occurring in the 
longest run at a rate of 130 beats per minute.  The findings 
were consistent with a Wolff-Parkinson-White type ventricular 
per-excitation and the veteran was felt to be "predisposed 
to supraventricular tachycardia."  There was no evidence of 
paroxysmal atrial fibrillation.  The reviewing physician 
opined that, while he could not find four documented episodes 
of supraventricular tachycardia within a year's period of 
time, it was at least as likely as not that the veteran has 
four runs of supraventricular tachycardia within a year's 
period of time.  It was felt further event monitoring would 
be beneficial in ascertaining whether there were four 
sustained SVT episodes per year.  

From January to February 2001, the veteran underwent a month 
of event monitoring.  A February 2001 VA examination report 
notes that the veteran was taking Inderal 10 mg orally three 
times a day.  Review of the event monitor findings revealed 
no abnormal ventricular arrhythmia.  Examination of the heart 
revealed a regular rhythm, with no murmur and no gallop.  The 
examiner concluded by noting that the most recent event 
monitors did not document recurrent tachycardia.  

Private medical records show that the veteran reported to the 
emergency room of the Aliquippa Community Hospital on October 
31, 2001 with complaints of chest pain that has awoken him at 
3 a.m.  The pain was described as sharp and lasted for 
approximately 15 seconds.  This pain radiated into his left 
jaw.  He also complained of having palpitations during this 
episode.  However, he denied having any shortness of breath 
or dizziness.  He reported a history of past angina.  ECG 
revealed a normal sinus rhythm and no ST or T-wave changes.  
Unstable angina, hypertension, and uncontrolled diabetes were 
initially assessed.  The veteran was admitted into the 
cardiac care unit and started on Tridil and Heparin.  Cardiac 
catheterization did not reveal any abnormal coronary 
arteries.  The veteran's hospital course was uncomplicated 
and he was discharged on November 1, 2001.  Pertinent 
diagnoses at discharge were atypical chest pain and well-
controlled hypertension. 


Pertinent Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  When there is a question as to which of two 
evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Effective prior to January 12, 1998, the veteran's service-
connected paroxysmal tachycardia was evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013.  Under that diagnostic 
code, a 10 percent evaluation is warranted for infrequent 
attacks of paroxysmal tachycardia.  A 30 percent evaluation 
requires severe paroxysmal tachycardia with frequent attacks.  
A schedular rating in excess of 30 percent is not provided 
for under these pre-amendment diagnostic criteria.

The veteran filed his claim for an increased rating in August 
1991.  The criteria for evaluation of cardiovascular 
disorders were amended during the pendency of the veteran's 
appeal, effective January 12, 1998.  See 62 Fed. Reg. 65219 ( 
Dec. 11, 1997).  Those rating criteria are substantially 
different from the previous criteria. 

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal supraventricular tachycardia.  
Rather, Diagnostic Code 7010 concerns supraventricular 
arrhythmias.  Diagnostic Code 7010 provides that permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  Paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year, documented by ECG or 
Holter monitor, warrants a 30 percent evaluation.  A 
schedular rating in excess of 30 percent is not provided for 
under these post-amendment diagnostic criteria.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is not clear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  In doing so, the Board notes the post amendment 
criteria may not be applied prior to the effective date of 
the change.  See VAOPGCPREC 3-00.

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his paroxysmal supraventricular tachycardia causes him.  He 
states that he has multiple episodes of supraventricular 
tachycardia daily. In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Analysis:  Pre-amendment Criteria.  Having reviewed the 
record, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
higher disability rating under the former schedular criteria.  
As previously stated, a 30 percent evaluation under 
Diagnostic Code 7013 is warranted for severe tachycardia with 
frequent attacks.

Following a review of the record, the Board finds that the 
veteran's paroxysmal tachycardia is not shown to be 
productive of severe tachycardia with frequent attacks as 
contemplated under the old criteria.  The objective clinical 
data obtained during VA examinations, as well as the data 
contained in private and VA treatment records, fail to 
substantiate the veteran's assertions as to the severity of 
his tachycardia.  While the veteran was noted to have 
atypical, nonexertional chest pain during a May 1995 VA 
examination, this pain was related to a non-service-connected 
psychiatric disorder rather than organic heart disease.  The 
September and December 1996 VA examination reports indicate 
that medical therapy has been successful in relieving the 
veteran's paroxysmal tachycardia.  The December 1996 report 
reflects that the Persantine thallium test did not indicate 
any ischemia and that the examiner concluded that the 
veteran's chest pain was not associated with any ischemia.  
The October 1998 VA examination report notes that, while the 
veteran had some extra beats that could be felt, he did not 
require any particular treatment.  The February 2000 VA 
examination revealed that the veteran's chest pain was felt 
to be primarily related to his tachycardia.  Despite his 
predisposition to supraventricular tachycardia, Holter 
monitoring showed only short runs of atrial tachycardia in 
February 2000.  Similarly, the month long event testing in 
2001 did not document recurrent tachycardia and an ECG 
conducted at a private hospital in November 2001 was within 
normal limits.    

In light of the above, it is the Board's determination that 
the evidence of record does not show severe and frequent 
attacks of tachycardia and that the current disability 
picture more nearly approximates the criteria for a 10 
percent disability rating (infrequent attacks).  Accordingly, 
an increased disability rating under Diagnostic Code 7013 is 
not warranted.  


Analysis:  Post-amendment Criteria.  After a review of the 
evidence, the Board finds that an increased disability rating 
also is not warranted under the criteria in effect since 
January 12, 1998. 

To reiterate, under the new regulations, a 30 percent 
disability evaluation is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  While a VA physician has opined that it was at 
least as likely as not possible that the veteran has 
experienced four runs of supraventricular tachycardia within 
a year's period of time, the objective medical evidence does 
not show that the veteran has more than four episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  Holter 
monitor findings dated in November 1996 showed only one run 
of five supraventricular extra systole in a row with no 
evidence of sustained ventricular arrhythmia.  Similarly, 
Holter monitor findings in March 2000 showed three runs of 
nonsustained supraventricular tachycardia during a 24 hour 
period.  While the veteran underwent 30 days of event 
monitoring in 2001, the results of this testing revealed no 
abnormal ventricular arrhythmia. 

Similarly, ECG findings dated in September 1996 showed a 
normal sinus rhythm with left axis deviation and were 
otherwise normal.  ECG findings in April 1998 were normal 
with the exception of borderline dysfunction to the left 
ventricle.  Likewise, ECG findings in November 2001 revealed 
normal sinus rhythm and no ST, T-wave changes.  

In light of the above, the Board concludes that the evidence 
of record fails to show paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year document by ECG or Holter monitor.  
Accordingly, a disability rating in excess of 10 percent 
under Diagnostic Code 7010 is not warranted.

In reaching this determination, the Board has considered the 
opinion of the VA examiner in August 2000 that it was at 
least as likely as not that the veteran has four runs of 
supraventricular tachycardia within a year's period of time.  
As noted above, one to four episodes per year of paroxysmal 
atrial fibrillation warrants a 10 percent rating.  The 
documented ECG and Holter monitor findings, as set forth 
above and acknowledged by the VA physician, do not show four 
documented episodes of supraventricular tachycardia within a 
year's period of time.  It is noted that the physician 
suggested event monitoring to evaluate the veteran's 
disability.  The recommended event monitoring was performed 
and failed to show any evidence of recurrent tachycardia.  
The history behind the current version of Diagnostic Code 
7010 indicates that the criteria were to be based on 
objective clinic evidence.  The proposed criteria for a 30 
percent evaluation were drafted requiring paroxysmal atrial 
fibrillation or other supraventricular tachycardia with 
"severe frequent attacks despite therapy."  Comments were 
received contending that the proposed version was indefinite 
and should be replaced by objective criteria.  The drafters 
of Diagnostic Code 7010 agreed and changed the criteria to 
require a set number of episodes per year documented ECG or 
Holter monitor.  62 Fed. Reg. 65,207-65224 (1997).  Thus, it 
is clear an evaluation of a disability under Diagnostic Code 
7010 was intended to be based on specific objective findings.  
There are no ECG and Holter monitor findings reflecting more 
than four episodes per year.  Thus, the criteria for a 30 
percent rating are not met.

Conclusion.  Based upon the foregoing, the Board finds that 
the criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 7010 or 7013 are not met.  See 38 C.F.R. § 
4.104, Diagnostic Code 7013 (1997) and Diagnostic Code 7010 
(2001).  The Board has considered all pertinent sections of 
38 C.F.R. Parts 3 and 4 as required by the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for paroxysmal 
tachycardia. 


ORDER

A rating in excess of 10 percent for paroxysmal tachycardia 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

